            Case 1:21-cr-00508-BAH Document 14 Filed 08/18/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :
                                               :
                v.                             :      Case No. 21-cr-508-BAH
                                               :
LUKE WESSLEY BENDER,                           :
                                               :
                        Defendant.             :


              UNITED STATES’ UNOPPOSED MOTION TO CONTINUE AND
                 TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

       Following the status conference on August 19, 2021, the United States of America moves

this Court for a 60 day continuance of the above-captioned proceeding, and further to exclude the

time within which the trial must commence under the Speedy Trial Act, 18 U.S.C. § 3161 et seq.,

on the basis that the ends of justice served by taking such actions outweigh the best interest of the

public and the defendant in a speedy trial pursuant to the factors described in 18 U.S.C. §

3161(h)(7)(A), (B)(i), (ii), and (iv).   Defense counsel concurs in this motion. In support of its

motion, the government states as follows:

                                  FACTUAL BACKGROUND

       Defendant is charged via indictment with offenses related to crimes that occurred at the

United States Capitol on January 6, 2021, hereinafter referred to as the “Capitol Attack.” The

investigation and prosecution of the Capitol Attack will likely be one of the largest in American

history, both in terms of the number of defendants prosecuted and the nature and volume of the

evidence.    Over 400 individuals have been charged in connection with the Capitol Attack.      The

investigation continues and the government expects that at least one hundred additional individuals

will be charged.     While most of the cases have been brought against individual defendants, the

government is also investigating conspiratorial activity that occurred prior to and on January 6,
          Case 1:21-cr-00508-BAH Document 14 Filed 08/18/21 Page 2 of 9




2021.   The spectrum of crimes charged and under investigation in connection with the Capitol

Attack includes (but is not limited to) trespass, engaging in disruptive or violent conduct in the

Capitol or on Capitol grounds, destruction of government property, theft of government property,

assaults on federal and local police officers, firearms offenses, civil disorder, obstruction of an

official proceeding, possession and use of destructive devices, and conspiracy.

        Defendants charged and under investigation come from throughout the United States, and

a combined total of approximately 1,400 search warrants have been executed in almost all fifty

states and the District of Columbia. Multiple law enforcement agencies were involved in the

response to the Capitol Attack, which included officers and agents from U.S. Capitol Police, the

District of Columbia Metropolitan Police Department, the Federal Bureau of Investigation, the

Department of Homeland Security, the Bureau of Alcohol, Tobacco, Firearms and Explosives, the

United States Secret Service, the United States Park Police, the Virginia State Police, the Arlington

County Police Department, the Prince William County Police Department, the Maryland State

Police, the Montgomery County Police Department, the Prince George’s County Police

Department, and the New Jersey State Police.         Documents and evidence accumulated in the

Capitol Attack investigation thus far include: (a) more than 15,000 hours of surveillance and body-

worn camera footage from multiple law enforcement agencies; (b) approximately 2,000 electronic

devices; (c) the results of hundreds of searches of electronic communication providers; (d) over

237,000 tips, of which a substantial portion include video, photo and social media; and (e) over

75,000 reports and 93,000 attachments related to law enforcement interviews of suspects and

witnesses and other investigative steps.   Over 2,000 electronic devices have been seized pursuant

to legal process, for which time will be needed to download and review. One such device is the

                                                 2
           Case 1:21-cr-00508-BAH Document 14 Filed 08/18/21 Page 3 of 9




defendant’s telephone, which will need to be downloaded and reviewed. As the Capitol Attack

investigation is still on-going, the number of defendants charged and the volume of potentially

discoverable materials will only continue to grow.       In short, even in cases involving a single

defendant, the volume of discoverable materials is likely to be significant.

         The United States is aware of and takes seriously its obligations pursuant to Federal Rule

of Criminal Procedure 16 and Local Criminal Rule 5.1(a), the provisions of Brady v. Maryland,

373 U.S. 83, 87 (1963), Giglio v. United States, 405 U.S. 150, 153-54 (1972), and the Jencks Act,

18 U.S.C. § 3500.       Accordingly, the government, in consultation with the Federal Public

Defender, is developing a comprehensive plan for handling, tracking, processing, reviewing and

producing discovery across the Capitol Attack cases.     Under the plan, the discovery most directly

and immediately related to pending charges in cases involving detained defendants has, in a

number of cases, been provided, and will be provided in other cases on an on-going basis.      Cases

that do not involve detained defendants will follow thereafter.       Such productions will also be

supplemented on an on-going basis.     In the longer term, the plan will include a system for storing,

organizing, searching, producing and/or making available voluminous materials such as those

described above in a manner that is workable for both the government and hundreds of defendants.

The government is in the process of selecting a vendor that will create and manage a document

review database that will facilitate this discovery review process.   The government is also already

processing materials in a way that renders them database-ready to minimize the amount of time

that it will take to upload discovery materials into a conforming format in the database, once it is

ready.    However, as this is a novel (but necessary) discovery process involving likely one of the

largest prosecutions in history, this latter portion of the plan will require more time to develop and

                                                  3
          Case 1:21-cr-00508-BAH Document 14 Filed 08/18/21 Page 4 of 9




implement, including further consultation with the Federal Public Defender.

       Defendant in this case is charged with: (1) obstruction of an official proceeding, in violation

of 18 U.S.C. § 1512(c)(2); (2) entering and remaining in a restricted building or grounds, in

violation of 18 U.S.C. § 1752(a)(1); (3) disorderly and disruptive conduct in a restricted building

or grounds, in violation of 18 U.S.C. § 1752(a)(2); (4) entering or remaining on the floor of

Congress, in violation of 40 U.S.C. § 5104(e)(2)(A; (5) disorderly conduct in a Capitol building,

in violation of 40 U.S.C. § 5104(e)(2)(D); and (6) parading, demonstrating, or picketing in a

Capitol building, in violation of 40 U.S.C. § 5104(e)(2)(G).

                                              ARGUMENT

       As a general matter, in any case in which a plea of not guilty is entered, a defendant charged

in an indictment with the commission of an offense must commence within seventy days from the

filing date (and making public) of the indictment, or from the date the defendant has appeared

before a judicial officer of the court in which such charge is pending, whichever date last occurs.

18 U.S.C. § 3161(c)(1).

       Section 3161(h) of the Speedy Trial Act sets forth certain periods of delay which the Court

must exclude from the computation of time within which a trial must commence. As is relevant to

this motion for a continuance, pursuant to subsection (h)(7)(A), the Court must exclude:

       Any period of delay resulting from a continuance granted by any judge on his own
       motion or at the request of the defendant or his counsel or at the request of the
       attorney for the Government, if the judge granted such continuance on the basis of
       his findings that the ends of justice served by taking such action outweigh the best
       interest of the public and the defendant in a speedy trial.

18 U.S.C. § 3161(h)(7)(A).    This provision further requires the Court to set forth its reasons for

finding that that any ends-of-justice continuance is warranted.      Id.   Subsection (h)(7)(B) sets

                                                 4
               Case 1:21-cr-00508-BAH Document 14 Filed 08/18/21 Page 5 of 9




forth a non-exhaustive list factors that the Court must consider in determining whether to grant an

ends-of-justice continuance, including:

         (i)       Whether the failure to grant such a continuance in the proceeding would
                   be likely to make a continuation of such proceeding impossible, or result
                   in a miscarriage of justice.

         (ii)      Whether the case is so unusual or so complex, due to the number of
                   defendants, the nature of the prosecution, or the existence of novel
                   questions of fact or law, that it is unreasonable to expect adequate
                   preparation for pretrial proceedings or for the trial itself within the time
                   limits established by this section.
                   ...

         (iv)      Whether the failure to grant such a continuance in a case which, taken as a
                   whole, is not so unusual or so complex as to fall within clause (ii), would
                   deny the defendant reasonable time to obtain counsel, would unreasonably
                   deny the defendant or the Government continuity of counsel, or would
                   deny counsel for the defendant or the attorney for the Government the
                   reasonable time necessary for effective preparation, taking into account
                   the exercise of due diligence.

18 U.S.C. § 3161(h)(7)(B)(i)(ii) and (iv).      Importantly, “[i]n setting forth the statutory factors that

justify a continuance under subsection (h)(7), Congress twice recognized the importance of

adequate pretrial preparation time.” Bloate v. United States, 559 U.S. 196, 197 (2010) (citing

§3161(h)(7)(B)(ii), (B)(iv)).

         An interests of justice finding is within the discretion of the Court.   See, e.g., United States

v. Rojas-Contreras, 474 U.S. 231, 236 (1985); United States v. Hernandez, 862 F.2d 17, 24 n.3

(2d Cir. 1988). “The substantive balancing underlying the decision to grant such a continuance is

entrusted to the district court’s sound discretion.” United States v. Rice, 746 F.3d 1074 (D.C. Cir.

2014).

         In this case, an ends-of-justice continuance is warranted under 18 U.S.C. § 3161(h)(7)(A)

based on the factors described in 18 U.S.C. § 3161(h)(7)(B)(i)(ii) and (iv).         As described above,
                                                      5
             Case 1:21-cr-00508-BAH Document 14 Filed 08/18/21 Page 6 of 9




the Capitol Attack is likely the most complex investigation ever prosecuted by the Department of

Justice.     Moreover, the investigation is reactive; the government is continually receiving massive

quantities of new discovery, which it must continue to sift through while it reviews, processes, and

produces its existing discovery.        Nor could the government simply bide its time while

investigating these cases in order to have discovery processed and prepared prior to charging the

individuals involved.      Especially given the notoriety of the events of January 6, 2021 and the

ongoing investigation into those events, there was and remains a strong likelihood in each case

that defendants might destroy or rid themselves of critical evidence in their possession, such as

clothing or evidence on those individuals’ cell phones, computers, or cameras.      The government

has seen instances of that conduct already, just among those defendants already charged. Other

defendants might have obstructed justice or attempted to intimidate witnesses if they were not

arrested; in some cases, defendants in the community represented a serious flight risk or danger to

others.     As a result, the government’s only reasonable available course was to receive and process

discovery relevant to this investigation on an ongoing basis.

           Developing a system for storing and searching, producing and/or making available

voluminous materials accumulated across hundreds of investigations, and ensuring that such

system will be workable for both the government and defense, will take time.     Even after a system

generally agreeable to the government and the Federal Public Defender is designed and

implemented, likely through the use of outside vendors, it will take time to load, process, search

and review discovery materials.      Further adding to production and review times, certain sensitive

materials may require redaction or restrictions on dissemination, and other materials may need to

be filtered for potentially privileged information before they can be reviewed by the prosecution.

                                                   6
          Case 1:21-cr-00508-BAH Document 14 Filed 08/18/21 Page 7 of 9




Given that it has still only been less than five months since January 6, 2021, the government has

moved with utmost speed to manage the numerous overlapping processes required to identify and

produce the discovery in these complex investigations.

       Moreover, the hundreds of defendants who committed crimes on January 6, 2021, did so

at one location: the U.S. Capitol building and its grounds.   The same surveillance and bodycam

footage is thus likely to capture multiple different defendants.   A single defendant’s cell phone

or camera could likewise contain evidence relevant to multiple defendants.      And so on.    The

mountain of evidence described above is overlapping across many different cases, and so the time

required to process, review, and produce that evidence will impact the time necessary to prepare

for trial in any single defendant’s case.

       The need for reasonable time to organize, produce, and review voluminous discovery is

among multiple pretrial preparation grounds that Courts of Appeals have routinely held sufficient

to grant continuances and exclude the time under the Speedy Trial Act. See, e.g., United States

v. Bikundi, 926 F.3d 761, 777-78 (D.C. Cir. 2019)(Upholding ends-of-justice continuances totaling

18 months in two co-defendant health care fraud and money laundering conspiracy case, in part

because the District Court found a need to “permit defense counsel and the government time to

both produce discovery and review discovery”); United States v. Bell, 925 F.3d 362, 374 (7th Cir.

2019)(Upholding two-month ends-of-justice continuance in firearm possession case, over

defendant’s objection, where five days before trial a superseding indictment with four new counts

was returned, “1,000 pages of new discovery materials and eight hours of recordings” were

provided, and the government stated that “it needed more than five days to prepare to try [the

defendant] on the new counts”); United States v. Vernon, 593 F. App’x 883, 886 (11th Cir. 2014)

                                                 7
          Case 1:21-cr-00508-BAH Document 14 Filed 08/18/21 Page 8 of 9




(District court did not abuse its broad discretion in case involving conspiracy to commit wire and

mail fraud by granting two ends-of-justice continuances due to voluminous discovery); United

States v. Gordon, 710 F.3d 1124, 1157-58 (10th Cir. 2013)(Upholding ends-of-justice continuance

of ten months and twenty-four days in case involving violation of federal securities laws, where

discovery included “documents detailing the hundreds financial transactions that formed the basis

for the charges” and “hundreds and thousands of documents that needs to be catalogued and

separated, so that the parties could identify the relevant ones”)(internal quotation marks omitted);

United States v. Lewis, 611 F.3d 1172, 1177-78 (9th Cir. 2010)(Upholding ninety-day ends-of-

justice continuance in case involving international conspiracy to smuggle protected wildlife into

the United States, where defendant’s case was joined with several co-defendants, and there were

on-going investigations, voluminous discovery, a large number of counts, and potential witnesses

from other countries); United States v. O’Connor, 656 F.3d 630, 640 (7th Cir. 2011)(Upholding

ends-of-justice continuances totaling five months and twenty days in wire fraud case that began

with eight charged defendants and ended with a single defendant exercising the right to trial, based

on “the complexity of the case, the magnitude of the discovery, and the attorneys’ schedules”).

       In sum, due to the number of individuals currently charged across the Capitol Attack

investigation and the nature of those charges, the on-going investigation of many other individuals,

the volume and nature of potentially discoverable materials, and the reasonable time necessary for

effective preparation by all parties taking into account the exercise of due diligence, the failure to

grant such a continuance in this proceeding would be likely to make a continuation of this

proceeding impossible, or result in a miscarriage of justice.      Accordingly, the ends of justice

served by granting a request for a continuance outweigh the best interest of the public and the

                                                  8
           Case 1:21-cr-00508-BAH Document 14 Filed 08/18/21 Page 9 of 9




defendant in a speedy trial.

        Government counsel notified the defense of the filing of this motion, and counsel consents

to the motion.

        WHEREFORE, the government respectfully requests that this Court grant the motion for

a 60-day continuance of the above-captioned proceeding, and that the Court exclude the time

within which a trial must commence under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., on the

basis that the ends of justice served by taking such actions outweigh the best interest of the public

and the defendant in a speedy trial pursuant to the factors described in 18 U.S.C. § 3161(h)(7)(A),

(B)(i), (ii), and (iv).

                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              DC Bar No. 415793


                                              By:    /s/     Lucy Sun
                                              Lucy Sun
                                              Assistant United States Attorney
                                              Massachusetts Bar Number 691766
                                              United States Attorney’s Office
                                              Detailee – Federal Major Crimes
                                              555 Fourth Street, N.W.
                                              Washington, D.C. 20530
                                              Telephone: (617) 590-9468
                                              Email: lucy.sun@usdoj.gov




                                                 9
